SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (March 29, 2010): March 24, 2010 GUIDED THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-22179 (Commission File Number) 58-2029543 (IRS Employer Identification No.) 5835 Peachtree Corners East, Suite D Norcross, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(770)242-8723 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions : o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8.01 Other Events On March 24, 2010, Guided Therapeutics, Inc. (“GT”) announced preliminary results of its U.S. Food and Drug Administration pivotal clinical trial at the American Society of Colposcopy and Cervical Pathology meeting, as more fully described in the press release, a copy of which is furnished as Exhibit99.1 hereto and which information is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits The following exhibits are filed with this report: Exhibit No. Description Press Release dated March 24, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GUIDED THERAPEUTICS, INC By: /s/ MARK L. FAUPEL Mark L. Faupel, Ph.D. CEO & President Date: March 29, 2010 3
